Title: From Thomas Jefferson to Caesar Augustus Rodney, 5 February 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Th: J. to mr Rodney
                            
                            Feb. 5. 07.
                        
                        The constitution giving to the Supreme court exclusive jurisdn in all cases affecting Ambassadors
                            Etc.— cannot the within mentioned case be removed into that court? when there, a Nolle Prosequi may be entered. for
                            it is indignant that a man remaining here in defiance, and himself entering the field of the newspapers in the most
                            insolent stile, should have the counter-insolencies punished.
                    